ON MOTION FOR REHEARING

PER CURIAM.
We grant the motion for rehearing, withdraw our prior opinion, and substitute the following opinion in its place.
Wayne Beaton appeals his conviction and sentence for burglary of an occupied dwelling and grand theft. He first claims his confession should have been suppressed since he was not reread his Miranda rights after the subject of interrogation changed several times. Based on our review of the record, we do not find this argument persuasive, and, therefore, affirm on this point. See Nixon v. State, 572 So.2d 1836 (Fla.1990); Enriquez v. State, 449 So.2d 845 (Fla. 3d DCA 1984). He concedes that his remaining two points on appeal were not preserved below, and we do not find any alleged error to be fundamental. Accordingly, we affirm as to them as well.
POLEN, STEVENSON and GROSS, JJ., concur.